Judgment reversed and complaint dismissed, upon- the ground that the matrimonial domicile was in the State of Florida; that the Florida courts had jurisdiction of the action for divorce; that the decree rendered thereon was valid and binding on the plaintiff, and, therefore, this action cannot be sustained. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ.; Martin, J., dissents on the ground that the matrimonial domicile is clearly shown to have been in the State of New York. Settle order on notice containing findings in accordance herewith.